     Case 2:14-cv-02234-MCE-DMC Document 253 Filed 08/01/19 Page 1 of 12


 1     Pierce Bainbridge Beck Price & Hecht LLP
       Brian J. Dunne (SBN 275689)
 2     bdunne@piercebainbridge.com
       Yavar Bathaee (SBN 282388)
 3     yavar@piercebainbridge.com
       David L. Hecht (pro hac vice)
 4     dhecht@piercebainbridge.com
       355 South Grand Avenue, 44th Floor
 5     Los Angeles, California 90071
       (213) 262-9333
 6
       Dhillon Law Group Inc.
 7     Harmeet K. Dhillon (SBN 207873)
       harmeet@dhillonlaw.com
 8     Nitoj Singh (SBN 265005)
       nsingh@dhillonlaw.com
 9
       177 Post Street, Suite 700
       San Francisco, CA 94108
10     (415) 433-1700
11     Attorneys for Plaintiffs Sharidan
       Stiles and Stiles 4 U, Inc.
12

13                             UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF CALIFORNIA
14

15    SHARIDAN STILES, an individual,          Case No. 2:14-cv-02234-MCE-CMK
      STILES 4 U, INC., a California cor-
16    poration                                 Plaintiffs Sharidan Stiles and Stiles 4
                                               U, Inc.’s Reply in Support of Their Mo-
17                         Plaintiffs,         tion Seeking Leave to Join Additional
                                               Defendants
18                  v.
19
      WALMART INC., and AMERICAN
20    INTERNATIONAL INDUSTRIES,                The Honorable Morrison C. England,
                                               Jr.
                           Defendants.         Hearing date: August 8, 2019
21
                                               Courtroom: 7
22                                             Time: 2:00 P.M.
23

24

25

26

27

28

30        PLAINTIFFS SHARIDAN STILES AND STILES 4 U, INC.’S REPLY IN SUPPORT OF THEIR
                    MOTION SEEKING LEAVE TO JOIN ADDITIONAL DEFENDANTS
31
      Case 2:14-cv-02234-MCE-DMC Document 253 Filed 08/01/19 Page 2 of 12

1         Plaintiffs respectfully submit this reply brief in support of Stiles’s Motion Seeking

2    Leave to Join Additional Defendants (the “Motion”). For the reasons set forth below,

3    the Motion should be granted.

4                                              ARGUMENT

5    I.     THE FACTS REVEALED IN DISCOVERY PROVIDE A SUFFICIENT BASIS
            FROM WHICH TO PLEAD PLAUSIBLE VIOLATIONS OF SECTION 1 OF
6
            THE SHERMAN ACT.
7
            A.       Defendants Can Plead a Horizontal Violation of the Sherman Act
8                    Against Defendants and Proposed Defendants.

9           Defendants’ joint Opposition (or “Opp.”) does not materially dispute that the fol-

10   lowing facts can be pleaded based on the documents recently revealed for the first

11   time in discovery:

12               •    AI, Coty, PWC, and P&G are horizontally-aligned competitors that have
                      agreed with each other and with Walmart to share real-time price infor-
13                    mation with Walmart as part of Walmart’s Category Advisor program.
14                    (Opp. at 6.)

15               •    Soon after P&G, at Walmart’s request, removed Stiles’s product from the
                      Wet Shave Category without any business justification, Coty, with infor-
16                    mation collected by it and PWC, manufactured a sham analysis—at
                      Walmart’s repeated request—designed to exclude Stiles from Walmart
17
                      shelves entirely. (Mot. at 7-13.)
18
                 •    All the while, AI was painstakingly working with a Chinese company to
19                    clone Stiles’s product to allow Walmart to enter the market with its own
                      branded product. (Mot. at 10-11.) The product would be sourced at pre-
20                    cisely one penny less than Stiles’s costs—based on information that was
                      shared by Walmart with its co-conspirators to effectively set the price of
21
                      its competing product. (Id. at 4.)
22          Alleging these facts alone would be sufficient to plead a horizontal conspiracy to
23   exclude a competitor, restrict output, and set prices for a competing Walmart product—
24   all of which is per se illegal under the antitrust laws. See, e.g., In re Tableware Anti-
25   trust Litig., 363 F. Supp. 2d 1203, 1206-07 (N.D. Cal. 2005) (holding that horizontal
26   price fixing and exclusionary group boycotts are per se unlawful).
27          In addition, the agreement to exchange real-time price information is undisputed
28   (Mot. at 6), and Coty, PWC, P&G, and AI’s contemporaneous conduct—such as
30
                                                       1
31
          Plaintiffs’ Reply in Support of Their Motion Seeking Leave to Join Additional Parties
32
      Case 2:14-cv-02234-MCE-DMC Document 253 Filed 08/01/19 Page 3 of 12

1    “deletions” without business justifications, the attempt to clone Stiles’s product, and

2    the clear misuse of Stiles’s cost information to price the new AI/Walmart product—are

3    all sufficient to infer the existence of an agreement among Walmart, Coty, P&G, PWC,

4    and AI. The law is clear that facts support the “inference of conspiracy” when “simul-

5    taneous action by multiple competitors [is] made for no other discernable reason than

6    to manipulate the market.” Persian Gulf Inc. v. BP W. Coast Prods. LLC, 324 F. Supp.

7    3d 1142, 1155 (S.D. Cal. 2018). Defendants do not cite a single case to the contrary.

8           Instead, Defendants offer several unavailing arguments. To begin with, Defend-

9    ants argue that Walmart cannot be part of a horizontal conspiracy because the Court

10   has in the past ruled that Walmart is vertically aligned with its suppliers and that ruling

11   is law of the case. (Opp. at 4.) This is not how the law of the case doctrine works.

12   The Court’s earlier ruling applied law to a specific set of factual allegations—which

13   have been revealed through discovery to be materially incomplete. The Court made

14   no ruling as to Walmart’s position regarding the antitrust conspiracy recently revealed

15   through discovery—in fact, it could not possibly have done so. Specifically, limited

16   discovery to date has revealed that Walmart did in fact directly compete with P&G with

17   its own branded razors (see, e.g., Dunne Reply Dec. Exh. 1 (showing Equate-branded

18   razor in 2010 week 18 Wet Shave inventory list)), and that Walmart intended to enter

19   the market with its own branded clone of the Stiles Razor (see, e.g., Dunne Reply

20   Dec. Exh. 2, at 2 (discussing positioning of Salon Perfect as “exclusive and only at
21   Walmart” co-brand, with Ardell a differentiated AI brand)). A question of fact thus exists

22   as to the appropriate characterization of Walmart, and the law of the case doctrine

23   simply does “not preclude a district court from granting summary judgment based on

24   evidence after” deciding an issue on a “motion to dismiss based only” on allegations

25   in a complaint. Maraschiello v. City of Buffalo Police Dep’t, 709 F.3d 87, 97 (2d Cir.

26   2013).1

27
        1  In any event, Defendants’ law of the case argument has no bearing on whether a horizontal
28   agreement has been adequately pleaded among AI, Coty, PWC, and P&G—all of whom are indisput-
     ably horizontal competitors.
30
                                                     2
31
        Plaintiffs’ Reply in Support of Their Motion Seeking Leave to Join Additional Parties
32
      Case 2:14-cv-02234-MCE-DMC Document 253 Filed 08/01/19 Page 4 of 12

1          Defendants next argue that their exchange and misuse of price, output, and cost

2    information was a common business practice in the industry—category manage-

3    ment—and therefore cannot be a violation of the antitrust laws. This argument is friv-

4    olous.

5          As an initial matter, Defendants’ contention that the FTC has blessed the practice

6    of category management as “procompetitive” is entirely false. (Opp. at 2, 17.) The

7    very same report they cite for that proposition is clear that “the use of category cap-

8    tains can raise competitive questions insofar as it involves a supplier making recom-

9    mendations about how its competitors should be treated.” (Dunne Reply Dec. Exhibit

10   3, FTC W ORKSHOP ON SLOTTING ALLOWANCES AND OTHER MARKETING PRACTICES IN THE

11   GROCERY INDUSTRY (2001) (“FTC Report”), at 7-8.) The FTC was clear that safeguards

12   must be in place as part of category management programs to ensure “that the cap-

13   tain does not improperly receive confidential information about its rivals’ plans”

14   and “that the category captain does not bias its advice to the retailer in such a

15   way that it effectively excludes or significantly disadvantages its competitors.”

16   Id. (emphasis added).

17         The FTC Report’s admonishment makes clear why Defendants’ conduct here is

18   a far cry from ordinary business practice: (a) AI painstakingly cloned Stiles’s product

19   to allow Walmart to enter the market with a competing product (Mot. at 10-11),

20   (b) Stiles’s own cost information was used against her to cost and price the competing
21   product (id. at 11-12), (c) data collected by category captains PWC and Coty were

22   used to manufacture a sham analysis to justify excluding Stiles from Walmart’s

23   shelves (id. at 12-13), and (d) P&G used its privileged positions as category captain

24   and the price information it collected to ensure that Stiles would not be given “more

25   stores” (id. at 8). Defendants cannot simply brush all of this aside by talismanically

26   referring to Category Management as a privileged industry practice—which it is not.2

27
          2 It is unsurprising that the only case Defendants cite bearing on category management found a

28   violation of the antitrust laws. Conwood Co., L.P. v. U.S. Tobacco Co., 290 F.3d 768 (6th Cir. 2002).
     The Court there affirmed a jury verdict after evidence was presented at trial that the “category
30
                                                     3
31
        Plaintiffs’ Reply in Support of Their Motion Seeking Leave to Join Additional Parties
32
      Case 2:14-cv-02234-MCE-DMC Document 253 Filed 08/01/19 Page 5 of 12
             B.    Plaintiffs Can Allege a Viable Hub-and-Spoke Conspiracy
1
             The newly revealed facts also can be characterized as a hub-and-spoke conspir-
2
     acy. “A traditional hub-and-spoke conspiracy has three elements: (1) a hub, such as
3
     a dominant purchaser; (2) spokes, such as competing manufacturers or distributors
4
     that enter into vertical agreements with the hub; and (3) the rim of the wheel, which
5
     consists of horizontal agreements among the spokes.” In re Musical Instruments &
6
     Equip. Antitrust Litig., 798 F.3d 1186, 1192 (9th Cir. 2015).
7
             Here, Walmart acted as a hub through its category management program, and
8
     the spokes are AI, PWC, P&G, and Coty, all of whom agreed to provide their sales,
9
     cost, and price information to Walmart. (Mot. at 4-7.) There is evidence that P&G and
10
     Walmart agreed to delete Stiles from the Wet Shave category for no business purpose
11
     at all, and PWC and Coty agreed to delete Stiles from the Beauty category by manu-
12
     facturing a sham report at Walmart’s request. (Id. at 7-13.) All of this occurred while
13
     Walmart and AI agreed to clone Stiles’s product to allow Walmart to enter the market
14
     with a directly competing product. (Id. at 10-11.)
15
             This conduct is enough to plead that each spoke had (a) an agreement with
16
     Walmart to help drive Stiles from the market, and (b) an agreement with each other to
17
     abide by Walmart’s price-sharing program and decision to exclude Stiles from the
18
     market. Thus, in addition to a direct horizontal agreement among competitors, this is
19
     also a classic hub-and-spoke conspiracy. See, e.g., Northshore Sheet Metal, Inc. v.
20
     Sheet Metal Workers Int'l Ass'n, Local 66, 2018 WL 4566049, at *5 (W.D. Wash. Sept.
21
     24, 2018) (hub-and-spoke claim adequately pled where plaintiff’s competitors “had
22
     knowledge of and jointly participated in [defendant’s] efforts” to injure plaintiff’s com-
23
     petition).3
24

25   management program was used to place [Defendant’s] racks exclusively in retail stores and [to] hire
     competitor products in its racks.” Id. at 787. Indeed, the evidence at trial also showed that the defend-
26   ant “used its position as category manager to exclude competition by suggesting that retailers carry
     fewer products, particularly competitor’s products; by attempting to control the number of price value
27   brands introduced in stores; and by suggesting that stores carry its slower moving products instead of
     better selling competitor products.” Id. at 785-86. All of this was sufficient to support the jury’s verdict.
28
         3   See also Cascades Computer Innovation LLC v. RPX Corp., 2013 WL 6247594, at *10 (N.D. Cal.
30
                                                     4
31
        Plaintiffs’ Reply in Support of Their Motion Seeking Leave to Join Additional Parties
32
      Case 2:14-cv-02234-MCE-DMC Document 253 Filed 08/01/19 Page 6 of 12

1            Defendants argue that to state a claim under Section 1 of the Sherman Act, there

2    must be “an exchange of information among horizontal competitors.” (Opp. at 12; 14.)

3    Defendants are wrong. As explained above, the agreement among AI, P&G, PWC,

4    and Coty to share price and output information while acting to exclude Stiles from the

5    market and to clone the Stiles razor is enough to plead a horizontal conspiracy among

6    them. (See § I.A., supra.) Plaintiffs need not plead direct communications among the

7    spokes so long as the spokes “[w]ere aware of the actions of the others, and were

8    engaged in a single, overarching scheme.” Samp v. JPMorgan Chase Bank, N.A.,

9    2012 WL 12888434, at *6 (C.D. Cal. May 7, 2012). Moreover, courts, including this

10   one, are clear that the agreement among the spokes can be tacit—there need not be

11   any direct communications. See Stiles v. Wal-Mart Stores, Inc., 2017 WL 3783091, at

12   *3 (E.D. Cal. Aug. 31, 2017) (in a hub-and-spoke conspiracy, the rim can by implied

13   by: “an at-least-tacit understanding between the horizontal competitors that each

14   would participate in the boycott.”).4 All that being said, there is evidence that the var-

15   ious parties communicated directly with one another.5

16           C.   Even if Walmart Is Deemed Vertically Aligned, Plaintiffs Can Plead a
                  Violation of Section 1 of the Sherman Act.
17
             Because Plaintiffs can state a viable hub-and-spoke conspiracy to set output and
18
     to exclude Stiles from the shelves of Walmart and other retailers, Walmart’s conduct
19
     is per se unlawful even if Walmart is deemed to be vertically aligned with AI, Coty,
20
21   Dec. 3, 2013) (“The allegations also support a reasonable inference that [hub] coordinated responses
     amongst the [spokes] in the course of acting as their . . . agent.”).
22
          4 See also In re Keurig Green Mountain Single-Serve Coffee Antitrust Litig., 383 F. Supp. 3d 187,

23   244-45 (S.D.N.Y. 2019) (allegations that “[c]o-conspirators entered into [multi-year exclusionary] agree-
     ments with the knowledge and agreement that distributors and other resellers will be required to enter
24   into, or already have entered into, agreements that limit their freedom to do business outside of speci-
     fied authorized locations” were sufficient to state a claim); Wallach v. Eaton Corp., 814 F. Supp. 2d
25   428, 440–41 (D. Del. 2011) (allegation of plus factors plus parallel conduct sufficient to infer an agree-
     ment among the spokes).
26       5  See, e.g., Dunne Reply Dec. Exh. 4, WM-STILES-0002832 (direct communication among
     Walmart, Coty, and PWC responsive to communication by AI to Walmart); Dunne Reply Dec. Exh. 5
27   (direct communication between Coty and AI regarding Matrix placement); Dunne Reply Dec. Exh. 6 (AI
     discussion implying that AI directly communicated with Coty and PWC category teams). Cf. Dunne
28   Reply Dec. Exh. 7 (communication from P&G immediately forwarded to Coty for analysis).

30
                                                     5
31
        Plaintiffs’ Reply in Support of Their Motion Seeking Leave to Join Additional Parties
32
      Case 2:14-cv-02234-MCE-DMC Document 253 Filed 08/01/19 Page 7 of 12

1    PWC, and P&G. Indeed, as the Second Circuit recently held in United States v. Apple,

2    Inc., 791 F.3d 290 (2d Cir. 2015), “all participants in ‘hub-and-spoke’ conspiracies

3    [are] liable when the objective of the conspiracy was a per se unreasonable restraint

4    of trade.” Id. at 322 (emphasis added). Thus, because Walmart can be alleged to

5    have facilitated a conspiracy to exclude Stiles using cost, price and output information

6    shared among direct horizontal competitors at the spokes of the conspiracy, Walmart’s

7    conduct is also per se unlawful.6

8            Moreover, even if each agreement with Walmart is viewed as a vertical agree-

9    ment judged under the rule of reason, Plaintiffs can viably plead an antitrust claim

10   against Walmart and the other Defendants. That is, Plaintiffs can plausibly plead that

11   the agreement among category captains PWC and Coty and Walmart to collect price,

12   cost and output information—and to use that information to create a sham analysis to

13   exclude Stiles from the category (Mot. at 12-13)—lacked any legitimate purpose. Like-

14   wise, Plaintiffs can also plead that P&G’s agreement with Walmart to “delete” Stiles

15   from the Beauty market also lacked any legitimate purpose, as Stiles’s sales met and

16   exceeded Walmart’s stated benchmarks at the time. (Id. at 8.) All of this occurred

17   while Walmart agreed with AI to clone, and undercut the cost of, Stiles’s product. (Id.

18   at 10-11.) Stiles was then blacklisted from Walmart and U.S. retailers throughout the

19   country. (Compl. ¶¶ 104-06.) The allegation of all of this economically irrational con-

20   duct is enough to plead a rule of reason violation, with Defendants then bearing the
21   burden to prove a legitimate business purpose for the agreements. See California ex

22   rel. Harris v. Safeway, Inc., 651 F.3d 1118, 1133 n.10 (9th Cir. 2011) (en banc); In re

23       6 The Ninth Circuit’s decision in In re Musical Instruments & Equip. Antitrust Litig., does not hold
     otherwise. Although the Court suggested in dictum that the vertical component of a “rimless” hub-and-
24   spoke conspiracy would be evaluated under the rule of reason, it had no occasion to decide whether
     the conduct of a hub, in a rimmed hub-and-spoke conspiracy, is evaluated under a rule of reason. 798
25   F. 3d. 1186, 1192 n.3. Indeed, the Court held that Plaintiffs failed entirely to plead the existence of any
     agreement among Defendants and therefore never reached the question on the facts before it. In any
26   event, the Court need not decide whether the rule of reason or per se rule applies at this juncture—that
     is a question for summary judgment or trial. Kamakahi v. Am. Soc'y for Reprod. Med., 2013 U.S. Dist.
27   LEXIS 61250, at *24-26 (N.D. Cal. Mar. 29, 2013) (“At this stage of the litigation, the Court concludes
     that resolution of the issue of which method of antitrust analysis to apply is premature.”); United States
28   v. eBay, Inc., 968 F. Supp. 2d 1030, 1039-40 (N.D. Cal. 2013) (per se or rule of reason should not be
     decided without the “benefit of discovery”).
30
                                                     6
31
        Plaintiffs’ Reply in Support of Their Motion Seeking Leave to Join Additional Parties
32
     Case 2:14-cv-02234-MCE-DMC Document 253 Filed 08/01/19 Page 8 of 12

1    K-Dur Antitrust Litig., 2016 U.S. Dist. LEXIS 22982, at *39 (D.N.J. Feb. 25, 2016) (de-

2    scribing burden shifting framework). Defendants make no argument to the contrary.

3         D.    Defendants’ Evidentiary Arguments Are Irrelevant and Inappropriate
                at this Juncture.
4
          Recognizing that there is ample basis from which to plead a violation of the anti-
5
     trust laws against them and against the Prospective Defendants, Defendants make
6
     evidentiary arguments in response to Plaintiffs’ Motion.           Specifically, Defendants
7
     (a) quarrel with the alleged significance of the documents cited in the opening brief,
8
     and (b) Walmart even attaches to its opposition the self-serving declaration of their
9
     own buyer, Esther Gifford, in which she purports to testify about Walmart’s category
10
     management program. All of this is both irrelevant and inappropriate at this juncture.
11
          The question before this Court is whether allegations based on the new infor-
12
     mation that has come to light during discovery can state a claim—if pleaded by Stiles
13
     in an amended complaint—under the antitrust laws. The applicable standard is that
14
     of a Rule 12 motion, under which all inferences are made in favor of the Plaintiff and
15
     all factual allegations are accepted as true. A declaration by one of Walmart’s em-
16
     ployees could not be considered under such a standard. See Mitchel v. City of Santa
17
     Rosa, 476 F. App'x 661, 664 (9th Cir. 2011). That Walmart may differently read a
18
     document or disagree with its significance is entirely irrelevant. Moreover, Stiles’s
19
     motion was brought swiftly after limited discovery revealed the documents attached to
20
     the Motion; discovery is not complete, and Walmart and AI have heavily redacted
21
     highly relevant documents while withholding others entirely on relevance or other
22
     grounds.
23
          Defendants know this, so they have misleadingly recast their disagreements
24
     about the content and significance of the documents cited in the Motion as alleged
25
     misrepresentations by Plaintiffs. (See, e.g., Opp. at 7-10.) Nothing has been misrep-
26
     resented, as set forth in detail in Appendix A.
27

28

30
                                                    7
31
       Plaintiffs’ Reply in Support of Their Motion Seeking Leave to Join Additional Parties
32
      Case 2:14-cv-02234-MCE-DMC Document 253 Filed 08/01/19 Page 9 of 12
     II.       PLAINTIFFS’ CLAIMS ARE TIMELY
1
               Defendants argue that leave to join the Proposed Defendants should be denied
2
     because the newly discovered evidence would amount to a time-barred claim if
3
     pleaded in an amended complaint. This argument is frivolous for three reasons.
4
               First, Defendants lead their argument with a demonstrably false statement—that
5
     plaintiffs “knew about the documents they cite with respect to Coty and PWC five years
6
     ago.” (Opp. at 2.) Defendants’ statement is entirely baseless. None of the documents
7
     attached to Plaintiffs’ Motion that reflect Defendants’ anticompetitive scheme—includ-
8
     ing the communication of price, cost, and other sensitive information among AI, Coty,
9
     PWC, P&G and Walmart—were available to Plaintiff until produced recently in discov-
10
     ery. It is unclear how Defendants can possibly make a representation to the Court
11
     that internal, putatively business confidential documents were available to Stiles five
12
     years ago, and their brief provides no basis for their statement.7
13
               Instead, Defendants seem to argue that because Stiles brought suit against PWC
14
     and Coty five years ago, and then voluntarily dismissed that action, she was somehow
15
     on notice of the detailed, specific illegal conduct set forth in Plaintiffs’ Motion: that PWC
16
     and Coty had colluded with Walmart to exclude Stiles from Walmart’s shelves by con-
17
     cocting sham projections about her likely sales. This argument makes no sense. The
18
     most Stiles alleged in the original suit was that her confidential information was shared
19
     by Walmart with her competitors, but that could not have provided her with notice of
20
     documents that were produced for the first time in discovery in this action, which re-
21
     vealed that the Defendants and Proposed Defendants had engaged in widespread
22
     sharing of price, cost, and output data and that the information was used to orchestrate
23
     Stiles’s ouster from the shelves of Walmart and those of other U.S. retailers. The
24
     statute of limitations therefore could not possibly have begun to run five years ago.
25

26
           In fact, the only documents Defendants identify as being in Stiles’ possession five years ago are
           7
27   four pleadings: the initial complaint filed in Stiles’ prior pro se lawsuit against Defendants; the First
     Amended Complaint in that action; Stiles’s Opposition to a motion to dismiss; and the initial complaint
28   commencing that case. None of those documents could have possibly put her on notice of the facts
     recently revealed for the first time during discovery in this action.
30
                                                        8
31
           Plaintiffs’ Reply in Support of Their Motion Seeking Leave to Join Additional Parties
32
     Case 2:14-cv-02234-MCE-DMC Document 253 Filed 08/01/19 Page 10 of 12

1    See Fenerjian v. Nongshim Co., Ltd, 72 F. Supp. 3d 1058, 1077 (N.D. Cal. 2014) (“The

2    discovery rule tolls the running of the statute of limitations until a plaintiff knows or has

3    reason to know of the injury which is the basis of the action” and “applies broadly to

4    federal litigation, including Sherman Act claims.”).

5            Second, Defendants have no standing to argue that claims against Proposed

6    Defendants are time-barred. Proposed Defendants will have the opportunity to raise

7    all applicable defenses, including those based on statutes of limitations, if and when

8    they move to dismiss the complaint against them. Walmart and AI cannot raise the

9    defenses for them, and the Court need not address them on a motion for joinder. The

10   question before the Court is instead whether “it appears beyond doubt that the plaintiff

11   can prove no set of facts that would establish the timeliness of the claim,” and that is

12   clearly not the case.8 Von Saher v. Norton Simon Museum of Art at Pasadena, 592

13   F.3d 954, 969 (9th Cir. 2010).

14           Finally, with respect to Defendants currently in the action, the claims clearly re-

15   late back to claims currently asserted in the Complaint. Under 15(c)(1)(B), a claim

16   relates back if it “arose out of the conduct, transaction, or occurrence set out—or at-

17   tempted to be set out—in the original pleading.” If the claim “will likely be proved by

18   the same kind of evidence offered in support of the original pleading,” ASARCO, LLC

19   v. Union Pac. R. Co., 765 F.3d 999, 1004 (9th Cir. 2014), the standard is satisfied.

20   The “relation back doctrine of Rule 15(c) is liberally applied.” Id.
21           Here, discovery has revealed that AI and Walmart conspired with each other and

22   Walmart’s other suppliers to exclude Stiles from Walmart stores and from retail stores

23   throughout the United States. (See Mot. at 4-14.) In short, all of the facts bearing on

24   this conspiracy relate directly to facts underlying Plaintiffs’ Section 1 Sherman Act and

25   California Cartwright Act claims in the operative complaint. That the Defendants and

26   Proposed Defendants effected this scheme by sharing price, output, and cost

27       8  Indeed, there is ample basis from which to plead that Proposed Defendants and Defendants
     fraudulently concealed Plaintiffs’ claims against them. Defendants manufactured false reasons for
28   Stiles’s ouster, including sham sales analyses and projections (Mot. 7-13), false explanations for her
     deletion from categories, and threats of blacklisting if she further pursued the issue (Compl. ¶ 106).
30
                                                     9
31
        Plaintiffs’ Reply in Support of Their Motion Seeking Leave to Join Additional Parties
32
     Case 2:14-cv-02234-MCE-DMC Document 253 Filed 08/01/19 Page 11 of 12

1    information merely “restates with greater particularity or amplifies the details of the

2    complaint” and thus relates back to the allegations therein. Belodoff v. Netlist, Inc.,

3    2009 WL 1293690, at *13-*14 (C.D. Cal. Apr. 17, 2009).

4    III.     JOINDER IS APPROPRIATE
5             Defendants have no basis or standing to argue that joinder is inappropriate here.
6    They argue that the Proposed Defendants are not necessary parties because an in-
7    junction can issue in the absence of Coty, PWC, and P&G that would prevent black-
8    listing, as “none of the alleged absent co-conspirators is a retailer that could ‘blackball’
9    plaintiffs.” (Opp. at 17.) It was AI, however, that through a senior executive is alleged
10   in the complaint to have threatened Stiles with blacklisting from retailers. (Compl.
11   ¶ 106.)       Moreover, because the Proposed Defendants are category advisors at
12   Walmart and likely other retailers, it is reasonable to infer that they exert control over
13   whether Stiles’s products can appear on retailers’ shelves in the future.
14            As for Rule 20, permissive joinder, Defendants do not dispute that the allegations
15   against the Proposed Defendants meets the requirements of Rule 20 and relate to the
16   same transactions or occurrences in this action. Rather, their only argument is that
17   the additional facts discovered, if pleaded in the complaint, “will require additional dis-
18   covery and cause further delay.” (Opp. at 17.) That is not a basis for avoiding joinder
19   of additional parties, and indeed, Defendants do not cite any authority stating that it
20   is. Nor do they explain why discovery cannot be completed by the current January
21   2020 deadline. (Dkt. No. 229.) Defendants’ objection to the permissive joinder of the
22   Proposed Defendants is meritless.
23

24

25

26

27

28

30
                                                         10
31
            Plaintiffs’ Reply in Support of Their Motion Seeking Leave to Join Additional Parties
32
     Case 2:14-cv-02234-MCE-DMC Document 253 Filed 08/01/19 Page 12 of 12

1                                          CONCLUSION

2          For the forgoing reasons, the Court should grant Stiles’s Motion.

3    Dated: August 1, 2019

4

5                                                   Respectfully submitted,

6                                                Pierce Bainbridge Beck Price &
                                                 Hecht LLP
7
                                              By:     /s/ Brian J. Dunne
8                                                      Brian J. Dunne (SBN 275689)
                                                       bdunne@piercebainbridge.com
9                                                      Yavar Bathaee (SBN 282388)
                                                       yavar@piercebainbridge.com
10                                                     David Hecht (pro hac vice)
                                                       dhecht@piercebainbridge.com
11                                                     355 South Grand Avenue, 44th Floor
                                                       Los Angeles, California 90071
12                                                     (213) 262-9333
13                                                  Dhillon Law Group Inc.
14                                                     Harmeet K. Dhillon (SBN 207873)
                                                       harmeet@dhillonlaw.com
15                                                     Nitoj Singh (SBN 265005)
                                                       nsingh@dhillonlaw.com
16                                                     177 Post Street, Suite 700
                                                       San Francisco, CA 94108
17                                                     (415) 433-1700
18
                                                    Attorneys for Plaintiffs Sharidan Stiles
19                                                  and Stiles 4 U, Inc.

20
21

22

23

24

25

26

27

28

30
                                                    11
31
       Plaintiffs’ Reply in Support of Their Motion Seeking Leave to Join Additional Parties
32
